Name: COMMISSION REGULATION (EEC) No 1666/93 of 29 June 1993 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations
 Type: Regulation
 Subject Matter: marketing;  social affairs;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 158/24 30. 6. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1666/93 of 29 June 1993 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 (1 ) thereof, Whereas Commission Regulation (EEC) No 2191 /81 (4), as last amended by Regulation (EEC) No 1497/91 (5), provides for the granting of aid for the purchase of butter by non-profit-making institutions and organizations ; Whereas Council Regulation (EEC) No 2072/92 of 30 June 1992 fixes the target price for milk and the inter ­ vention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1 995 (6) ; whereas that Regulation provides for a reduction in the intervention price for butter with effect from 1 July 1993 ; Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Regulation (EEC) No 3813/92 f) establishes a correspondence between the provisions of the agrimonetary arrangements applicable from 1 January 1993 and those applicable prior to that date ; Whereas Commission Regulation (EEC) No 3824/92 (8), as last amended by Regulation (EEC) No 1330/93 (9), establishes the list of prices and amounts in the milk and milk products sector which are affected by the reducing coefficient of 1,013088 fixed by Commission Regulation (EEC) No 1331 /93 (l0) from the beginning of the 1993/94 marketing year, under the arrangements for automatically dismantling negative monetary graps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides for the reduc ­ tion in the resulting prices and amounts in each sector to be specified and the value of the reduced prices and amounts to be fixed ; Whereas, therefore, the aid for the purchase of butter as provided for in Regulation (EEC) No 2191 /81 should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2191 /81 , 'ECU 149,74' is hereby replaced by 'ECU 138'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 213, 1 . 8 . 1981 , p. 20. O OJ No L 140, 4. 6. 1991 , p. 19 . (6) OJ No L 215, 30. 7. 1992, p. 65. 0 OJ No L 387, 31 . 12. 1992, p. 22 . (8) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 132, 29. 5. 1993, p . 113. ( I0) OJ No L 132, 29. 5 . 1993, p . 114.